Fourth Court of Appeals
                               San Antonio, Texas
                                    October 21, 2022

                                  No. 04-22-00417-CV

                               Rigoberto SANCHEZ, Jr.,
                                       Appellant

                                            v.

                              COTT BEVERAGES, INC.,
                                     Appellee

                From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CI02505
                    Honorable Cathleen M. Stryker, Judge Presiding


                                     ORDER
       Appellant’s second motion for extension of time to file his brief is GRANTED.
Appellant’s brief is due on or before December 15, 2022. No further extensions will be
granted absent extenuating circumstances.




                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of October, 2022.



                                                 _________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court